No. 99-50737
                                    -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-50737
                              Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

ELIZABETH TINOCO DE CRUZ,

                                                Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. DR-99-CR-299-01
                           --------------------
                               May 25, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Elizabeth Tinoco de Cruz (Tinoco) appeals after pleading

guilty   to    illegal   reentry   into   the   United     States    following

deportation.        She argues that her attorney was ineffective at

sentencing (1) for failing to move for a downward departure under

Application Note 5 of U.S.S.G. § 2L1.2 and (2) for failing to argue

that her prior drug conviction was not an “aggravated felony” which

warranted a 16-level increase under § 2L1.2(b)(1)(A).

     Although we generally do not entertain claims of ineffective

assistance     on    direct   appeal,   we   feel   that    the     record   is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 99-50737
                                     -2-

sufficiently developed to address Tinoco’s claims.                       See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).                             In

Tinoco’s plea agreement, both parties stipulated (1) that a 16-

level increase was appropriate because Tinoco had previously been

deported subsequent to an aggravated-felony conviction, (2) that a

total offense level of 20 was appropriate, and (3) that Tinoco

should   be   sentenced    at   the    bottom    end    of   the     corresponding

guideline range.

      Given these stipulations, Tinoco has not shown that her

attorney was ineffective at sentencing for failing to argue that

Tinoco’s prior conviction was not an aggravated felony. See United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994)(“[An] attorney

cannot   be   considered      deficient    for    failing     to     raise       claims

knowingly     and    voluntarily      waived     in    the    process       of     plea

bargaining.”).

      With respect to a downward departure under Application Note 5

of U.S.S.G. § 2L1.2, we note that Tinoco’s counsel specifically

quoted   Application Note 5 in its entirety in his brief supporting

his motion for a downward departure based on the minor nature of

the   defendant’s     prior   felony    conviction.          At    the     sentencing

hearing, however, the court specifically ruled that it did not

believe it     had   the   discretion     to    downwardly        depart    based    on

Application Note 5, and Tinoco’s counsel objected.                    It therefore

cannot be said that Tinoco received ineffective assistance of

counsel for a failure to raise this issue.

      AFFIRMED.